DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is .
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Craen et al. (20110211262 A1 of the record) in view of Kato et al. (7697187B2).

Regarding claim 1, Craen et al. discloses (see Fig. 1-6) a circuit (312) for controlling a liquid lens (see paragraph [0034] states single liquid lens having four electrode), the circuit comprising: 
a liquid lens (as in Fig. 1) comprising a common electrode (12) and a plurality of individual electrodes including first to fourth individual electrodes (10  and disclosure at paragraph [0034];
a voltage generator (see Fig. 4, 420) configured to supply a voltage to the plurality of individual electrodes (see paragraph [0044] discloses DC-DC generator 420 generates a switch control voltage signal) and the common electrode in the liquid lens; and 
a controller (418) configured to control timing to sequentially supply the voltage to each of the individual electrodes (see paragraph [0034] and paragraph [0007] discloses “The fixed drive voltage signal for each electrode can be applied to an output to each of the plurality of electrodes in turn”), 
Craen et al. does not state particularly the controller applies the voltage to the second individual electrode after applying the voltage to the first individual electrode, applies the voltage to the third individual electrode after applying the voltage to the second individual electrode, and applies the voltage to the fourth individual electrode after applying the voltage to the third individual electrode, and wherein the first to fourth individual electrodes are disposed at the same angular interval from each other with respect to a center of the liquid lens.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply voltage to electrode array  sequentially as identified by Kato et al. with the liquid lens of Craen et al. for the purpose of adjusting fluid of the liquid lens for proper manipulation of fluid (see column 17, line 49-55). 

Regarding claim 2, Kato et al. discloses (see Fig. 11, 12A-12C) the first individual electrode (23a) and the second individual electrode (23b) are disposed at positions symmetrical to each other with respect to a center of the liquid lens.

Regarding claim 3, Kato et al. discloses (see Fig. 11, 12A-12C) the controller (32) sequentially applies the voltage to each of the individual electrodes at predetermined time intervals (column 19, line 4-36).

Regarding claim 4, Craen et al. discloses (see Fig. 1-6) the timing is an integer multiple of a period of the voltage (see Fig. 6A-6B showing duration of voltage application, paragraph [0063]-[0066]).

Regarding claim 5, Craen et al. discloses (see Fig. 1-6) the controller applies the voltage to the first individual electrode to the fourth individual electrode in order from high voltage to low voltage (as in Fig. 6A-6B and paragraph [0063]-[0066])).

Regarding claim 6, Craen et al. discloses (see Fig. 1-6) a circuit (312) for controlling a liquid lens (see paragraph [0034] states single liquid lens having four electrode), the circuit comprising: 
a liquid lens (as in Fig. 1) comprising a common electrode (12) and a plurality of individual electrodes including first to fourth individual electrodes (10  and disclosure at paragraph [0034] indicates four electrodes);
a voltage generator (see Fig. 3-4, 420) a voltage generator configured to control a magnitude of an input voltage (424) and generate an output voltage; (see paragraph [0034]; and 
a voltage period controller (418) configured to control period of a voltage supplied to the common electrode and the plurality of individual electrodes using the output of the voltage generator (see paragraph [0034] and paragraph [0007] discloses “The fixed drive voltage signal for each electrode can be applied to an output to each of the plurality of electrodes in turn”).

Kato et al. discloses similar structure for single lens with plurality of electrode.
Kato et al. discloses electrowetting device (see Fig. 11, 12A-12C) having multiple electrode with single electrowetting device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to multiple electrode with single electrowetting device as disclosed by Kato et al. with the liquid lenses of Craen et al. for the purpose of adjusting fluid of the liquid lens for proper manipulation of fluid (see column 17, line 49-55). 

Regarding claim 7, Kato et al. further discloses  the period of the voltage comprises a section in which switching to the first period is performed after the section in which switching to the second period is performed (inherent to application of voltage to electrode 23C after electrode 23B see column 18, line 51-65).

Regarding claim 8, Craen et al. discloses (see Fig. 1-6) a circuit (312) an amplitude of a voltage in the section in which the period of the voltage is the second 

One of the ordinary in the art before the effective filing date of the claimed invention will recognize the disclosure at paragraph [0037] provides different amplitude voltage by disclosing “The drive voltage levels for each lens/electrode are for example determined based on algorithms processed by the ISP, which optimizes focusing, zoom, and correction of optical aberrations such as chromatic aberration and field curvature aberration of the lens module”.

Regarding claim 9, Craen et al. discloses (see Fig. 1-6) a circuit (312) as in claim 8  (see paragraph [0037]) except switching has different first amplitude and second amplitude.
One of the ordinary in the art before the effective filing date of the claimed invention will recognize the disclosure at paragraph [0037] provides different amplitude voltage by disclosing “The drive voltage levels for each lens/electrode are for example determined based on algorithms processed by the ISP, which optimizes focusing, zoom, and correction of optical aberrations such as chromatic aberration and field curvature aberration of the lens module”

Regarding claim 10, Craen et al. discloses (see Fig. 1-6) an amplitude of a voltage applied to any one of the plurality of individual electrodes and an amplitude of a voltage applied to the common electrode correspond to each other (as in Fig. 6A-6B).

Regarding claim 11, Craen et al. discloses (see Fig. 1-6) a circuit (312) for controlling a liquid lens (see paragraph [0034] states single liquid lens having four electrode), the circuit comprising: 
a liquid lens (as in Fig. 1) comprising a common electrode (12) and a plurality of individual electrodes (10  and disclosure at paragraph [0034]);
a voltage generator (see Fig. 4, 420) configured to generate a driving voltage to drive the liquid lens; and
 a voltage period controller (418) configured to control a magnitude of the driving voltage at the time point at which an amplitude of the driving voltage is changed (hi to lo)
wherein, when an amplitude of a driving voltage applied between the common electrode and one of the plurality of individual electrodes changes from a first amplitude to a second amplitude (as in the Fig. 6A 434-436 and 438-440 changes from Vdc to 0), the driving voltage comprises a first section in which the amplitude of the driving voltage increases and a second section in which the amplitude of the driving voltage decreases (first section is Vdc and second section is 0), and 
Craen et al. does not state specific about wherein the second amplitude is between a maximum amplitude in the first section and a minimum amplitude in the second section.
From the illustration of Fig. 6A, one of the person with ordinary skill in the art would recognize the Vdc as maximum amplitude and 0 V as minimum amplitude.

Regarding claim 12, Craen et al. discloses (see Fig. 1-6)  From the illustration of Fig. 6A,  a period of a voltage in the first section (434,436)  and the second section (438, 440) is shorter than a period of a driving voltage applied at the first amplitude and the second amplitude (Vdc).

Regarding claim 13, Craen et al. discloses (see Fig. 1-6)  the first amplitude is smaller than the second amplitude, the maximum amplitude in the first section is 130% or more of the second amplitude (Vdc is 130% more than 0 V), and the minimum amplitude in the second section (0 volt) is 85% or less of the second amplitude (Vdc).

Allowable Subject Matter

Claims14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 14-20.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raccurt et al. (20090127123 A1) discloses translating liquid lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        3/26/2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872